El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Josefa Cancel de López y sn esposo Ernesto López en-tablaron pleito de daños y perjuicios que alegaron haberles sido ocasionados en virtud de diagnóstico y tratamiento erróneo y negligentes (malpractice) de una fractura intra-capsular del fémur, por un especialista en rayos N empleado por la demandada, y por el médico-cirujano a cargo del hospital de dicha demandada.
Los demandantes apelan de una sentencia declarando sin lugar la demanda, después de celebrarse un juicio so-bre los méritos del caso. El octavo señalamiento es que la corte inferior erró al desestimar la acción. En vista de que existen razones que hacen que la confirmación de la sentencia sea inevitable, otras cuestiones sometidas en el alegato de los apelantes no necesitan ser expuestas ni discutidas.
 El párrafo inicial de la demanda contiene una ale-*876gación al efecto de que la demandada es una asociación or-ganizada con fines de beneficencia y de auxilio mutuo entre sus socios, de acuerdo con la Ley de Asociación de 1887, y que con tal carácter sostiene un sanatorio con departamen-tos de cirugía y radiografía conocido con el nombre de “Sanatorio del Auxilio Mutuo,” que además de prestar atención médica y quirúrgica a los socios, constituye una clínica general abierta al público, donde se diagnostican y tratan, mediante compensación pecuniaria, toda clase de do-lencias físicas.
La corte inferior declaró sin lugar una excepción previa de falta de becbos suficientes para determinar una causa de acción, y la misma cuestión fué levantada por el abo-gado de la apelada durante la vista del presente recurso de apelación.
La demandada en su contestación admitió los becbos ale-gados en los párrafos 1 y 2 de la demanda, y en adición a ellos, por vía de alegación afirmativa, indicó que en todo momento alegado en la demanda como posteriormente, tam-bién babía curado un número considerable de pacientes in-solventes, suministrándoles gratuitamente hospitalización, medicinas y los servicios profesionales de sus módicos y en-fermeras.
La demandada también presentó como prueba una copia certificada de los artículos 1 al 7, inclusive, de su Regla-mento radicado en la Secretaría Ejecutiva de Puerto Rico. Del primero de estos artículos aparece que los fines para los cuales se constituyó la Sociedad Española de Auxilio Mutuo y Beneficencia fueron:
“1. Fomentar la union entre los españoles y sus descendientes, sostener sus sentimientos religiosos, ejercer la caridad y mutuo au-xilio.
“2. Atender con especial esmero y paternal solicitud, en los ca-sos de enfermedad o desgracia que comprenda la índole de esta So-ciedad a sus asociados y españoles indigentes.
“3. Proporcionar con sus recursos a los asociados españoles, que *877carezcan de medios para hacerlo de su cuenta, la traslación a Es-paña, en aquellos casos de enfermedad que fuere necesario para su curación, de acuerdo con el dictamen médico.
“4. Rendir el último tributo a sus asociados en caso de falleci-miento, en el Establecimiento Sanitario de la Sociedad y al que fa-lleciendo fuera de aquél sea español pobre, dándoles a unos y a otros sepultura con la solemnidad y decoro debidos. Y,
“5. Auxiliar o socorrer por una sola vez con un donativo a las familias de los 'finados que se hallen verdaderamente necesitadas
El segundo de estos artículos dispone el establecimiento de un sanatorio y centro de consultas; el tercero especifica que el edificio destinado a la asistencia de los socios enfer-mos contendrá departamentos donde se prestará asistencia, a los españoles indigentes que en caso de enfermedad lo soliciten. El cuarto autoriza la admisión de pacientes pu-dientes sobre la base de una tarifa fija. El quinto deter-mina ciertos privilegios para los miembros de las tripula-ciones de los buques que se inscriban mientras estén en la bahía, bajo ciertas condiciones que igualmente están fijadas por la tarifa. Los artículos sexto y séptimo establecen las regias que gobiernan algunas de las materias que acabamos de enumerar. Las fuentes de ingreso, según el Reglamento lo indica, son: l9, cuotas de entrada y cuotas mensuales de los socios; 29, ingresos extraordinarios, en los que se in-tentó incluir, aparentemente, las sumas cobradas a los pa-cientes pudientes admitidos en el hospital y a los buques que hagan uso de los privilegios concedidos a su tripulación mientras estén surtos en puerto; y, 39, los donativos de' las personas que simpaticen con el movimiento.
La suma de $130 pagada a la demandada por Ernesto López por servicios prestados durante el tiempo que su es-posa Josefa Candal de López estuvo recluida en el hospital, según lo indica el recibo presentado como prueba por los demandantes, sólo cubre dos partidas, a saber:
*87815 estancias en el Sanatorio, a $6_ $90. 00
2 radiografías de la cadera_ 40.00
$Í3ÓjÓ0
Nada hay que demuestre la ubicación o naturaleza de la alcoba asignada a la esposa y ocupada por ella, o el costo o calidad de los alimentos consumidos por ella, o la clase de enfermeras que le fueron proporcionadas, si eran o no eficientes y hábiles. T mucho menos hay algo que demues-tre el valor real y verdadero de los alimentos o servicios úl-timamente mencionados. En ausencia de tal prueba, no te-nemos motivo alguno para asumir que pudiera haberse ob-tenido acomodo similar por un precio aproximadamente igual o parecido en cualquier hospital privado que funcione en la Isla de Puerto Rico con fines pecuniarios. Ernesto López no pudo recordar lo que había pagado a otros dos es-pecialistas en rayos X por radiografías posteriores de la cadera, pero creyó que había pagado a razón de $15 o $20 por cada una de tales radiografías. Los estados de cuenta o recibos por estos pagos posteriores que el testigo admi-tió estaban en su poder, nunca fueron presentados como prueba. En el momento del juicio, sólo presentó su cuenta uno de los tres médicos en ejercicio que practicaron un examen final e independiente de la paciente, unos once me-ses después de haber ella salido del hospital. El montante de esa cuenta era diez dólares.
Evidentemente, la cuenta del hospital no incluye cargo alguno, ya sea por el examen fluoroscópico hecho por el es-pecialista en rayos X en la tarde en que la paciente llegó •al Sanatorio, o por un examen completo de la enferma que se dijo habérsele hecho al día siguiente por el médico-ciru-jano correspondiente y por otro médico del hospital. La tarifa de precios contenida en el reglamento no fué pre-sentada en el juicio, y no hay prueba ora de la intención de cobrar por servicios médicos, diagnósticos o tratamientos en el presente caso, o de que existiera tal costumbre o prác-tica de parte de la demandada.
*879Como cuarta defensa, separada e independiente, la de-mandada alegó:
“Que es y era en las fechas a que se refiere la demanda enmen-dada, una asociación de auxilio y beneficencia mutuos, que no tenía ni tiene, ni ha tenido nunca por objeto o finalidad el lucro ni la ganancia, ni para sí, ni para sus asociados o miembros, sosteniéndose por la mutua cooperación económica de sus asociados; constituida y que funciona con arreglo a la ley que se cita en la demanda en-mendada. ’ ’
Como quinta defensa, separada e independiente, la de-mandada insistió en que la demanda enmendada no aducía hechos suficientes para determinar una causa de acción.
Como sexta defensa, separada e independiente, la de-mandada alegó:
“Que ninguno de los médicos que se mencionan en dicha de-manda enmendada, doctores Roldan y Soto Rivera, eran empleados de la demandada en las fechas a que se refiere la dicha demanda, y que los mismos desempeñaban sus funciones profesionales y téc-nicas en sus respectivos cargos, independientemente y sin interven-ción alguna de la demandada y sus directores.”
Los artículos 67 al 71, inclusive, del Reglamento de la demandada, leen como sigue:
“Artículo 67. — Los establecimientos de la Sociedad estarán dota-dos del personal facultativo que la Junta Directiva acuerde.
“Artículo 68. — Todos los empleados subalternos de los estableci-mientos de la Sociedad estarán bajo la inmediata dirección del Director facultativo del respectivo establecimiento. El Director facul-tativo dispondrá todo cuanto juzgue conveniente en el orden cientí-fico y administrativo del establecimiento a su cargo, dando cuenta al Presidente cuando los asuntos o modificaciones sean de notoria en-tidad a fin de que éste apruebe o resuelva lo que en su sentir juzgue necesario.
“Artículo 69. — El Director facultativo de cada uno de los esta-blecimientos de la Sociedad propondrá a la Junta Directiva el au-mento o disminución del personal necesario, según lo reclamen las circunstancias del buen servicio o economía: igualmente propondrá los ascensos, recompensas o suspensiones a que dichos empleados se *880hayan hecho acreedores en virtud de su comportamiento en el des-empeño de sus cometidos.
“Artículo 70. — Las solicitudes e instancias que los empleados su-balternos presenten,' deberán ser dirigidas por conducto del Director facultativo del establecimiento en que preste sus servicios al Presi-dente de la Comisión de Organización e Inspección quien resolverá por acuerdo de su comisión, si el objeto estuviere dentro de sus atri-buciones, y de no con su informe dará cuenta a la Junta Directiva para que acuerde lo que proceda.
“Artículo 71. — Cuando a juicio del Director facultativo de cual-quiera de los Establecimientos de la Sociedad, alguno de los enfer-mos a su cuidado, necesitare de operación quirúrgica o que su en fermedad le ofreciere dudas, llamará en consulta a los demás médi-cos de la Sociedad; si entre ellos existiere disparidad de pareceres o considerasen necesario el concurso de algún otro médico que no pertenezca a la Asociación llamará inmediatamente a su seno al Pre-sidente de la Sociedad, acordándose entonces lo que juzguen nece-sario. ’ ’
Otra alegación afirmativa contenida en la contestación era la siguiente:
“Que, conforme a sus propias reglas y práctica, ambos médicos mencionados fueron seleccionados y nombrados por la demandada para los cargos de Médico-Director y radiólogo respectivamente, (después de- haber investigado cuidadosamente su experiencia y ca-pacidad, y en vista de informes fidedignos confirmando éstas).”
Esta última proposición fue establecida por la prueba practicada durante el juicio, y permanece prácticamente in-controvertida y sin impugnar.
La ley bajo la cual se organizó la institución deman-dada ordena que las siguientes estarán sujetas a sus dispo-siciones :
“. . . .las asociaciones para fines religiosos, políticos, científicos, artísticos, benéficos y de recreo, o cualesquiera otros lícitos que no tengan por único y exclusivo objeto el lucro o la ganancia.”
Dispone además que:
“Se regirán también por esta ley los gremios, las sociedades de-socorros mutuos, de previsión ...”
*881El artículo 2 de la misma ley excluye de sus preceptos las sociedades que no siendo de las antes enumeradas, se constituyan con fines meramente civiles o comerciales, caso en el cual se regirán por el derecho civil o mercantil, según sea el caso. Alcubilla, 1887, página 320.
El Código Civil anterior, el Código Civil Eevisado de 1902 y la “Ley para la formación de asociaciones que no tengan por objeto un beneficio pecuniario,” aprobada el 9, de marzo de 1911, (Compilación de los Estatutos Revisados pág. 114), reconocen no solamente la existencia legal de las organizaciones sancionadas por la ley de 1887, si que tam-bién la diferencia esencial y la distinción necesaria que hay que hacer entre los fines y miras de tales organizaciones y los fines y empeños de otras entidades corporativas creadas y que funcionan entera y principalmente como empresas co-merciales.
El artículo 291 de nuestro Código Político, (Tit. IX, Rentas, Capítulo I, Tasación de Propiedad), lee en parte como sigue:
“Estarán exentas de tributación para la imposición de contribu-ciones las propiedades siguientes:
“ (e) Todo edificio utilizado y destinado exclusivamente para el culto religioso, incluyendo escaños, asientos y muebles dentro del mismo; todo edificio- utilizado para centro de educación, literario,' científico o caritativo, con los muebles, enseres y aparatos pertene-cientes al mismo; y toda superficie de terreno, cuya extensión no exceda de cinco cuerdas, en el cual dicho edificio o edificios esté o estén construidos; siempre que tales terrenos y edificios no sean arrendados o utilizados de otra manera con el fin de que produzcan un beneficio pecuniario, ya al arrendador, ya al arrendatario.”
En el caso de Vélez v. Llavina, 18 D.P.R. 656, se indicó que las doctrinas y jurisprudencia americanas respecto a . negligencia y actos torticeros serían adoptadas y seguidas en esta jurisdicción únicamente en tanto en cuanto tales doctrinas y jurisprudencia “se basen en los mismos precep-*882tos de nuestro Código Civil o se deriven de principios gene-rales de derecho que no lo contradigan.” Yéase también el caso de Congco v. Manila Railroad Co., 38 Jurisprudencia Filipina, 816. En el caso de Vélez v. Llavina, supra, se re-solvió por el voto de la mayoría del tribunal, según estaba entonces constituido (citando del sumario), que:
“La responsabilidad por actos u omisiones de otra persona sólo es exigible cuando la excepción a la regla general de que solamente responda una persona por los actos u omisiones propios, ha sido cla-ramente consignada en la ley, porque revistiendo esa responsabili-dad en cierto modo el carácter de pena, aunque civil, debe aplicarse el principio de que solamente puede una persona ser castigada, aun-que sea civilmente, cuando la ley claramente lo ha dispuesto.
“No hay precepto alguno en el artículo 1804 del Código Civil ni en los demás que tratan sobre esta materia, que haga responsable al dueño de un automóvil o vehículo que no esté destinado a una em-presa, de los actos negligentes del chauffeur del automóvil o conductor del vehículo.
“La redacción del artículo 1804 del Código Civil Revisado quita libertad a los tribunales de justicia para aplicar la responsabilidad a casos no comprendidos en dicho artículo, pues cuando una ley es-pecifica y concreta en cuáles casos debe aplicarse la responsabilidad, no puede extenderse dicha responsabilidad a otros casos distintos, no comprendidos en el citado artículo, de acuerdo con el principio jurídico: expressio unius est exclusio dlterius.
“No siendo responsable el dueño de un automóvil o vehículo particular dé los actos de culpa o negligencia de su empleado como chauffeur, si dicho automóvil no forma parte de una empresa, y no habiéndose probado en el caso de autos que el automóvil del deman-dado formara parte de una empresa, no tiene el demandante causa de acción contra el demandado por los perjuicios que sufriera por los actos negligentes del chauffeur del demandado.”
El apelante en este caso no pone en duda la corrección del precedente así establecido, y no es necesario discutirlo por ahora. La doctrina del caso de Veles, independiente-mente de lo que el juez que suscribe o cualesquiera otros pudieran pensar de ella, es la ley en esta jurisdicción.
En el caso de Alicea v. Aboy, 23 D.P.R. 108, se hizo re-*883ferencía a la doctrina de la opinión del caso de Vélez v. Llavina, y se volvió a exponer en la siguiente forma:
“Después de detenida consideración resolvimos en el caso de Vélez v. Llavina, 18 D.P.R. 657, que el dueño de un automóvil no es responsable de los actos de culpa o negligencia de su empleado como chauffeur, si dicho automóvil no forma parte de una empresa."
Véase además el caso de Truyol & Co. v. West India Oil Co., 26 D.P.R. 361, .en el cual el primer párrafo del suma-rio dice así:
“La jurisprudencia establecida por esta Corte Suprema en el caso Vélez v. Llavina, 18 D.P.R. 667, no es la de que sólo existe res-ponsabilidad para el dueño de un automóvil por los actos de su chuff eur cuando el automóvil forma parte de o constituye por sí sólo una empresa de transporte público. Si el automóvil se usa dentro de los negocios de- cualquier empresa y el chauffeur es un empleado de dicha empresa y causa el daño con ocasión del ejercicio de sus funciones, la empresa es responsable por los actos de su empleado, de acuerdo con dicha jurisprudencia y con los artículos 1803 y 1804 del Código Civil.”
En el caso de Alicea v. Aboy, supra esta corte también resolvió, disintiendo el juez que suscribe, que:
“El dueño de un automóvil o de otro vehículo no es responsable de los actos de culpa o negligencia de su empleado como chauffeur, si dicho automóvil no forma parte de una empresa, Vélez v. Llavina, 18 D.P.R. 656, aun cuando el dueño viaje en el automóvil o vehículo en el momento de ocurrir el acto negligente o culpable de su em-pleado, porque la ley no le ha impuesto esa obligación en las excep-ciones específicas establecidas a la regla general de que se es res-ponsable de los actos u omisiones propios.”
La palabra “empresa” (enterprise), según se usa co-rrientemente en el derecho español y según está definida por los diccionarios y enciclopedias españoles, generalmente significa una empresa o establecimiento comercial. Así, por ejemplo, en la Enciclopedia Jurídica Española por Francisco Seix, tomo XIII, página 533, bailamos la siguiente defini-ción:
*884"Empresa. En el sentido en que más frecuentemente emplean esta palabra las leyes y disposiciones civiles y administrativas, dice tanto como Sociedad mercantil o industrial constituida para em-prender o llevar a cabo obras materiales, negocios o proyectos de importancia; lo cual no significa que no pueda una empresa correr de cuenta de un solo individuo, quien aporta a ella su capital, su-friendo las pérdidas o recogiendo los beneficios de los negocios u operaciones, a que lo destina. En este último supuesto, suele, no obstante, substituirse la palabra empresa por la de empresario.
“El art. 1903 del Código Civil establece la responsabilidad sub-sidiaria de los directores de empresas por los perjuicios causados por sus dependientes en el servicio de los ramos en que los tuvieran empleados, o con ocasión de sus funciones, si no prueban que pu-sieron toda la diligencia de un buen padre de familia en prevenir el daño ...”
Sin embargo, los apelantes citan del tomo 12 de Man-resa, página 648, la siguiente manifestación:
“El Tribunal Supremo lia declarado (sentencia de 6 de Die. de 1921) que es dependiente a los efectos del Art. 1903, el director de un periódico explotado por una sociedad, porque cualquiera que sea su jerarquía y aunque lleve la dirección de determinadas conviccio-nes políticas, no por eso deja de estar subordinado a la superior au-toridad de la empresa.”
Desde el punto de vista de los apelantes, eso es proba-blemente lo más que se aproxima al presente caso en los anales de la jurisprudencia española. También el extracto de Manresa señala el poder de un dominio directo e inme-diato que puede ser ejercido por los dueños de un periódico sobre el director del mismo en su capacidad de empleado subalterno, como el ratio decidendi de la decisión. La exis-tencia hipotética de tal superintendencia y dominio sobre un médico-cirujano en el diagnóstico y tratamiento de en-fermedades, al ser puesto a cargo de un hospital por el dueño del mismo, no siendo tal dueño un médico-cirujano, o por una junta de síndicos o directores compuesta de pro-fanos, difícilmente podría servir de base satisfactoria para responsabilidad civil, aun en ausencia de prueba en cuanto *885al carácter independiente del médico-cirujano así puesto en la dirección de tal institución.
Un periódico puede ser, y con frecuencia lo es, una em-presa infructuosa, si la miramos a través del lente finan-ciero. Puede sostenerse, aun a costa de una pérdida pecu-niaria, como un medio de anuncio, para fines políticos o de otra propaganda, o con fines puramente desinteresados y altruistas. Pero difícilmente puede considerársele como una institución benéfica. Es lógico asumir que la Corte Suprema de España nunca lia resuelto que una asociación benéfica, organizada de acuerdo con la ley de 1887, sea responsable de daños y perjuicios por lesiones personales o daños causados por la culpa o negligencia de empleados subalternos o de cualesquiera otros, bajo la teoría de que tal organización es una “empresa” dentro del significado del artículo 1903 del Código Civil español.
Es cierto, según se indicó en el caso de Morales v. Caraballo, 27 D.P.R. 591, que el artículo 17 de la ley para re-glamentar el uso de vehículos de motor, aprobada poco des-pués de la decisión de este' tribunal en el caso de Alicea v. Aboy, supra, hace responsable al dueño de cualquier ve-hículo de motor por los daños causados debido a la negli-gencia del conductor o chauffetir mientras tal dueño se en-cuentra en el vehículo. Pero esa disposición es en efecto una enmienda del artículo 1804 del Código Civil tal como fué interpretado por esta corte, y no altera o modifica en forma alguna la interpretación dada al artículo últimamente men-cionado en lo referente a la responsabilidad del dueño de un automóvil privado, cuando dicho dueño no se halla en el vehículo en el momento en que ocurre el accidente. No so-lamente por el contexto del artículo 1804 según ha sido in-terpretado por este tribunal, si que también por una rati-ficación legislativa tácita y por la aprobación de tal inter-pretación judicial, el dueño de un automóvil que no es usado como parte de una “empresa,” o en relación con la misma, está exento de toda responsabilidad civil por la “culpa” o *886negligencia de su chauffeur, a menos que tal dueño esté dentro del carro en el momento en que ocurre el accidente. Si no fuera por la reciente limitación legislativa sobre tal exención, el dueño de un automóvil privado que no es usado en relación con una “empresa” todavía estaría exento de toda responsabilidad legal, aun cuando estuviera sentado al lado de su chauffeur al tiempo de ocurrir un accidente de-bido a la culpa o negligencia de ese empleado, mientras éste actúe dentro de las atribuciones de su empleo.
De acuerdo con la ley según está abora en vigor, un hombre de negocios que pide por teléfono que le traigan su carro no sería responsable de daños y perjuicios ocasio-nados por la negligencia de su empleado, el conductor, mien-tras éste se dirige a la ciudad en cumplimiento de lo soli-citado en la llamada. Pero si el mismo carro, mientras no está siendo utilizado por el mismo dueño, se utiliza para efectuar entregas en conexión con el negocio del dueño, y ocurre un accidente debido a la negligencia del conductor mientras el vehículo está siendo así usado, entonces el dúeño es responsable. Si el dueño de una central azucarera en-vía su carro privado con su chauffeur acompañado de un inspector de caña en un viaje de inspección por las fincas de los colonos que sean partes en contratos de molienda o de refacción agrícola efectuados con dicho dueño, éste se-ría responsable de cualquier accidente que pudiera ocurrir como resultado de la negligencia de su chauffeur. Si ocu-rriere un accidente similar mientras el chauffeur del mismo carro se dirigiera a un teatro con el fin de poner el vehículo a disposición del dueño y su familia después de la función, de acuerdo con instrucciones recibidas del dueño, éste no sería responsable. La única base lógica para hacer tal dis-tinción debe hallarse en el hecho de que en todos los casos en que puede hacerse responsable al dueño, el automóvil en cuestión, en el momento del accidente, está obteniendo para el dueño un beneficio pecuniario sobre el dinero invertido en el vehículo y su costo de mantenimiento, incluyendo el *887sueldo del chauffeur, mientras que en todos aquellos casos en qne pnede considerarse que el dueño está exento de res-ponsabilidad, el carro es comprado y sostenido a un gasto considerable no con el fin de obtener un beneficio pecunia-rio sobre el dinero invertido en él, sino más bien para el solaz, comodidad, conveniencia, placer y regocijo de tal dueño.
No podría decirse, pues, que el dueño de un hospital be-néfico es responsable por la negligencia del conductor de una ambulancia mientras transporta pacientes insolventes a tal hospital o desde él, no obstante haberse ejercido el de-bido cuidado y precaución al seleccionar y emplear tal conductor, porque una institución benéfica es “un estableci-miento o empresa” dentro del significado del artículo 1804 del Código Civil. A fortiori los dueños y directores de un hospital privado, que ha sido organizado y que funciona sin fin pecuniario alguno, no pueden razonablemente hacerse responsables de los daños causados por la negligencia en el diagnóstico y tratamiento de un enfermo, por parte de un médico-cirujano que ha sido seleccionado después de ha-berse hecho una investigación detenida de su habilidad pro-fesional, experiencia y reputación, y puesto en la dirección de tal institución.
• La misma regla parecería ser aplicable tratándose de un especialista en rayos X seleccionado en forma similar y puesto en un cargo de responsabilidad y de confianza como un director más o menos independiente de determinado de-partamento científico.
En el caso de Vélez v. Llavina, supra, se resolvió, vol-viendo a copiar del sumario, que—
“Para que un automóvil pueda considerarse como dedicado a una empresa de automóviles es necesario que el dueño del automóvil lo dedique habitualmente al negocio de conducir pasajeros transpor-tando a cualquiera que le pague el precio correspondiente, y el hecho de que el dueño alquile el automóvil de su uso particular a determi-*888nados amigos y no a cualquier persona, no lleva como consecuencia que tuviera su automóvil dedicado a la empresa de conducción de pasajeros.”
Del mismo modo, el mero lieclio de que en un solo caso a un paciente se le cobrara un precio módico por una habi-tación . en un hospital benéfico y un precio razonable por ciertas radiografías, no es suficiente para convertir a una institución benéfica en un establecimiento o empresa comer-cial.
La sentencia de la corte inferior le concedió las costas a la demandada. El señalamiento de errores no impugna directamente este pronunciamiento, y, por lo regular, en ausencia de tal especificación, la cuestión no sería atendida en apelación. Sin embargo, en el presente caso las circunstancias son peculiares y excepcionales. Si no fuera porque la demandada no es una empresa responsable de acuerdo con la ley y la jurisprudencia tales como acaban de exponerse en esta opinión, con lo que resulta de los autos, hubiérase revocado la sentencia de la corte de distrito, y en su lugar, se hubiera dictado sentencia a favor de los demandantes, con o sin costas. Hasta ahora este tribunal ha resuelto que un error que no se señala ni se decide en la apelación de la sentencia original, no será considerado en la apelación de una orden aprobando un memorándum de costas. Aunque generalmente en ausencia de señalamiento de error no debe alterarse un pronunciamiento de costas, sin embargo, estamos convencidos de que sería una injusticia permitir que subsista tal pronunciamiento cuando la cuestión principal envuelta era enteramente discutible, de acuerdo con las condiciones expresadas en esta opinión. No puede surgir cuestión alguna en cuanto a nuestra autoridad para modificar la sentencia a este respecto.

Debe modificarse la sentencia apelada de conformidad, y, así modificada, se confirma.

El Juez Asociado Señor Texidor no intervino.